Hire, C. J., (dissenting.) The instructions are erroneous, and the case presented to the jury the wrong theory in a vital matter. The preponderance of the evidence is against appellant; but his testimony, if true, would entitle him to a verdict, and he had the right to have his testimony passed upon by a jury upon proper instructions. It was sufficiently difficult for him to maintain his case with the burden of proof resting upon the railroad; and when the court erroneously put the burden of proof upon him, it destroyed whatever chance he might have had for a recovery. Some oof his witnesses contradict him, it is true; but the appellee’s witnesses presented an entirely different state of facts from those presented by the appellant’s, and it was the right of the appellant to have this conflict passed upon by the jury under proper instructions. Mr. Justice McCueeoch concurs herein.